Exhibit 10.1

STOCK EXCHANGE AGREEMENT

This STOCK EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
September 10, 2008 (the “Execution Date”), by and among Thomas Eli Conger II
(“Seller”), Social Technologies Group, Inc., a Delaware corporation (“Company”),
and UTEK Corporation, a Delaware corporation (“Buyer” or “UTEK”).

W I T N E S S E T H:

WHEREAS, Seller owns all of the issued and outstanding capital stock of the
Company;

WHEREAS, the Company specializes in providing long-term business and strategic
consulting services focused on innovation to create growth, build capability and
new business models for its clients (the “Business”);

WHEREAS, the Seller owns 100% of the issued and outstanding shares of common
stock of the Company, no par value (the “Shares”) and Seller desires to sell,
and Buyer desires to acquire the Shares, subject to the terms and conditions set
forth herein; and

WHEREAS, it is intended that the sale by Seller of the Shares to Buyer in
exchange for the Common Stock pursuant to this Agreement (the “Share Exchange”)
shall be treated as a tax-free reorganization within the meaning of
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, for and in consideration of the premises, the mutual
representations, warranties, covenants, and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

ACQUISITION OF SHARES

1.01 Agreement to Acquire Shares. Subject to the terms and conditions of this
Agreement, Seller agrees to sell, transfer and assign to Buyer, and Buyer agrees
to acquire, on the Closing Date (as defined in Section 8.07 below), the Shares,
free and clear of all security interests, pledges, liens, encumbrances, charges,
or restrictions on the ownership, use, voting, transfer, receipt of dividends or
other attributes of ownership.

1.02 Liabilities of Seller. Prior to the Closing Date, Seller, as shareholder of
the Company, shall cause the Company to pay or otherwise satisfy all the
Company’s liabilities, if any, set forth in Schedule 1.02 (the “Retained
Liabilities”). Except for the Retained Liabilities, Buyer shall, as a result of
the execution and consummation of this Agreement and through its ownership of
the Company, assume and become liable for all liabilities, obligations, debts,
contracts, and other commitments of the Company of any kind or nature
whatsoever, known or unknown, fixed, accrued, contingent, or otherwise, arising
out of any transaction entered into, or any state of facts existing prior to,
at, or subsequent to the Closing Date.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE II

EXCHANGE PRICE

2.01 Exchange Price.

(i) At the Closing, Buyer shall deliver to Seller as noncontingent consideration
for the Shares a number of shares (the “Initial Shares”) of UTEK common stock,
$.01 par value (the “Common Stock”), with a value equal to $5,088,438.00 based
on the average closing price of such Common Stock during the ten trading days
immediately preceding the date hereof (the “Average Price”). As of September 10,
2008, approximately 498,866 shares of UTEK would be delivered to Seller pursuant
to this Section 2.01(i).

(ii) At the Closing, Buyer shall deliver to the Escrow Agent (as defined below)
as contingent consideration for the Shares a number of shares (the “Escrowed
Shares”) of Common Stock with a value equal to $5,088,438.00 based on the
Average Price. As of September 10, 2008, approximately 498,866 shares of Common
Stock would be delivered to Seller pursuant to this Section 2.01(ii). The
Escrowed Shares shall be held by the Escrow Agent pursuant to that certain
Escrow and Lock-up Agreement, by and among Buyer, Seller and the Escrow Agent,
dated as of the date hereof and attached hereto as Exhibit 2.01 (the “Escrow
Agreement”). The Escrowed Shares shall be distributed to Buyer or Seller under
the terms and conditions as set forth in the Escrow Agreement. The “Escrow
Agent” shall have the meaning ascribed to that term in the Escrow Agreement.

(iii) The “Exchange Price” shall be the Initial Shares and the Escrowed Shares
(subject to reduction to the extent that any Escrowed Shares are later delivered
to Buyer and not Seller pursuant to the terms of Section 2.02 below and the
Escrow Agreement).

2.02 Escrowed Shares. In accordance with the Escrow Agreement, the Escrowed
Shares shall be released to Seller (or his estate or heirs, as the case may be)
and/or Buyer as follows:

(i) On the first anniversary of the date of Closing, one–third of the Escrowed
Shares (the “First Escrow Tranche”) shall be distributed to Seller or retained
by the Escrow Agent as follows:

(a) all of the First Escrow Tranche shares will be distributed to Seller if the
Business recognizes at least $4,250,000.00 in Revenue (as defined below) during
the twelve (12) months following the date of Closing; or

(b) to the extent that the Business recognizes less than $4,250,000.00 in
Revenue during the twelve (12) months following the date of Closing, a number of
Escrowed Shares from the First Escrow Tranche shall be retained by the Escrow
Agent based on the following formula:

 

X = (A –B)   x 0.50 ÷ C where:   X =   the number of shares to be withheld by
the Escrow Agent   A =   $4,250,000.00   B =   Revenue for the twelve
(12) months following the date of Closing   C =   the Average Price

 

- 2 -



--------------------------------------------------------------------------------

After such retention, the remainder of the First Escrow Tranche shall be
distributed to Seller on such first anniversary.

(ii) On the second anniversary of the date of Closing, one-third of the Escrowed
Shares (the “Second Escrow Tranche”), plus any retained shares from the First
Escrow Tranche, shall be distributed to Seller or retained by the Escrow Agent
as follows:

(a) all of the Second Escrow Tranche and any retained shares from the First
Escrow Tranche shall be distributed to Seller if the Business recognizes at
least $9,350,000.00 in Revenue during the twenty-four (24) month period from the
date of Closing; or

(b) the greater result to Seller of the following three formulae:

(x) the Second Escrow Tranche will be distributed to Seller if the Business
recognizes at least $5,100,000.00 in Revenue during the second twelve (12) month
period following the date of Closing; or

(y) to the extent that the Business recognizes less than $5,100,000.00 in
Revenue during the second twelve (12) month period following the date of
Closing, a number of Escrowed Shares from the First Escrow Tranche shall be
retained by the Escrow Agent based on the following formula:

 

X = (A – B)   x 0.50 ÷ C where:   X =   the number of shares to be withheld by
the Escrow Agent   A =   $5,100,000.00   B =   Revenue for the second twelve
(12) month period following the date of Closing   C =   the Average Price; or

(z) to the extent that the Business recognizes less than $9,350,000.00 in
Revenue during the twenty-four (24) month period following the execution of this
Agreement, a number of Escrowed Shares from the Second Escrow Tranche shall be
retained by the Escrow Agent based on the following formula:

 

X = (A – B)   x 0.50 ÷ C where:   X =   the number of shares to be withheld by
the Escrow Agent   A =   $9,350,000.00   B =   aggregate Revenue for the
twenty-four (24) month period following Closing   C =   the Average Price

 

- 3 -



--------------------------------------------------------------------------------

After such retention, the remainder of the Second Escrow Tranche shall be
distributed to Seller on such second anniversary.

(iii) On the third anniversary of the date of Closing, all remaining Escrowed
Shares (including any retained shares from the First and Second Escrow Tranches)
shall be distributed to Seller on the one hand, or Buyer, on the other hand, as
follows:

(a) all remaining Escrowed Shares will be distributed to Seller if the Business
recognizes at least $15,470,000.00 in Revenue during the thirty-six (36) months
following Closing; or

(b) the greater result to Seller of the following three formulae:

(x) One–third of the original Escrowed Shares will be distributed to Seller, if
the Business recognizes at least $6,120,000.00 in Revenue during the third
twelve (12) month period following the date of Closing; or

(y) to the extent that the Business recognizes less than $6,120,000.00 in
Revenue during the third twelve (12) month period following the date of Closing,
a number of Escrowed Shares from the First Escrow Tranche shall be retained by
the Escrow Agent based on the following formula:

 

X = (A – B)   x 0.50 ÷ C where:   X =   the number of shares to be withheld by
the Escrow Agent   A =   $6,120,000.00   B =   Revenue for the third twelve
(12) month period following the date of Closing   C =   the Average Price; or

(z) To the extent that the Business recognizes Revenue during the thirty-six
(36) month period following the date of Closing of less than $15,470,000.00, a
number of Escrowed Shares from the Third Escrow Tranche shall be distributed to
Buyer based on the following formula:

 

X = (A – B)   x 0.50 ÷ C where:   X =   the number of shares to be distributed
to Buyer   A =   $15,470,000.00   B =   aggregate Revenue for the thirty-six
(36) months after Closing   C =   the Average Price

 

- 4 -



--------------------------------------------------------------------------------

After such distribution to Buyer, all remaining Escrowed Shares shall be
distributed to Seller on such third anniversary.

(iv) For purposes of this Section 2.02, “Revenue” shall mean all revenues
accrued in respect of professional services performed, measured in accordance
with U.S. generally accepted accounting principles (“GAAP”), by the Business
during the specified twelve (12) month periods.

(v) Notwithstanding any other provision of this Section 2.02, all Escrowed
Shares shall be released immediately to Seller, and no Escrowed Shares shall be
distributed to Buyer if, prior to the third anniversary of the date of this
Agreement: (a) Buyer breaches its covenant contained in Section 7.04, (b) the
proviso in Section 8.05 applies, (c) Buyer liquidates the Company and does not
establish appropriate financial ledgers and accounts to calculate the Revenue of
the Business for the twelve (12), twenty-four (24) and thirty-six (36) month
periods following the date of Closing in a manner consistent with the
determinations required under this Section 2.02, or (d) there shall occur a
transaction or series of related transactions pursuant to which any third
party(ies) acquire(s) (x) a majority (by vote or value) of the equity securities
of Buyer (whether by merger, liquidation, consolidation, reorganization,
combination, sale or transfer of Buyer’s equity securities, security holder or
voting agreement, proxy, power of attorney or otherwise), (y) all or a majority
of Buyer’s assets determined on a consolidated basis or (z) control of Buyer’s
Board of Directors.

2.03 Transfer Taxes. All applicable sales and transfer taxes, if any, arising by
reason of the transfer of the Shares under this Agreement shall be borne
one-half by Seller and one-half by Buyer.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer all of the following, each of
which is material to and is being relied upon by Buyer; provided, that all the
representations and warranties of Seller hereunder are made based upon the
knowledge of Seller, or in the case of the Company, the directors and officers
of the Company as set forth in Section 16.10. For purposes of below Sections
3.05, 3.06, 3.07, 3.09, 3.12, 3.14, 3.15, 3.18, 3.19, 3.20, 3.21, 3.22, 3.23,
3.24 and 3.25, references to the “Company” also encompass Social Technologies,
LLC.

 

- 5 -



--------------------------------------------------------------------------------

3.01 Organization and Standing. The Company is or will be a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware with full power and authority to own its properties and assets and to
conduct its business as now conducted or proposed to be conducted.

3.02 Corporate Authority. Subject to receipt of the approvals, authorizations,
and consents of governmental authorities and third parties to be specified in
Schedule 3.04 attached hereto and made a part hereof (the “Required Consents”),
Seller and the Company each have the full right, power, legal capacity, and
authority to enter into and perform each of its obligations under this Agreement
and to consummate the transactions contemplated by this Agreement, in accordance
with the terms of this Agreement. Neither the execution, delivery, or
performance of this Agreement, nor the consummation of the transactions
contemplated by this Agreement, will (i) violate, contravene, or conflict with
(x) any provision of the Certificate of Incorporation or Bylaws of the Company,
each as amended to date, or (y) any material provision of any constitution, law,
statute, rule, regulation, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, government agency, court, or arbitrator
to which Seller or the Company is subject, (ii) subject to the receipt of the
Required Consents, violate, contravene, conflict with, constitute a material
breach or default (or with notice or lapse of time, or both, constitute a breach
or default) under, result in the termination or suspension of, or result in the
acceleration of the performance required by, any of the terms, conditions, or
provisions of any material note, bond, mortgage, indenture, license, lease,
agreement, commitment, or other instrument or obligation to which Seller or the
Company is a party or to which Seller or the Company or any of the respective
properties or assets of Seller or the Company, may be subject, bound, or
affected, or (iii) result in the creation or imposition of any liens, pledges,
security interests, encumbrances, infringements, liabilities, claims, charges,
equities, covenants, conditions, restrictions, and obligations of any kind or
nature whatsoever (in each case, a “Lien”) upon the Shares or any of the assets
of the Company, except as created pursuant to this Agreement.

3.03 Corporate Authorization. Seller and the Company have taken all necessary
corporate actions to authorize and approve the execution, delivery, and
performance of this Agreement and the transactions contemplated by this
Agreement (including approval by the Board of Directors). Subject to receipt of
the required shareholder approvals, this Agreement constitutes the legal, valid,
and binding obligation of Seller, enforceable against Seller in accordance with
its terms.

3.04 Required Consents. Except for the Required Consents set forth in Schedule
3.04 attached hereto, no approval, authorization, or consent of any governmental
body or authority and no approval, authorization, consent, or waiver from any
other party to any material note, bond, mortgage, indenture, license, lease,
agreement, commitment, or other instrument or obligation to which Seller or the
Company is a party or to which Seller or the Company or any of the respective
material properties or assets of Seller or the Company, may be subject, bound,
or affected, is required for the lawful consummation by Seller of the
transactions contemplated by this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

3.05 Title to Assets. Schedule 3.05(a) attached hereto contains a true and
correct list and a description of all material operating assets of the Company,
including, but not limited to, the Software (defined below in Section 3.06), the
Proprietary Rights (defined below in Section 3.07), and all other items of
personal property of the Company (collectively, the “Assets”). The Company has
good, valid, complete, and indefeasible title to all of the Assets. All of the
Assets are owned by the Company free and clear of all Liens and not subject to
any leases or licenses, other than the matters set forth in Schedule 3.05(a).
Except as set forth in Schedule 3.05(b) attached hereto, no financing statement
under the Uniform Commercial Code or similar law naming the Company as debtor
has been filed in any jurisdiction and is still in effect, and the Company is
not a party to or bound by any agreement or arrangement authorizing any party to
file any such financing statement.

3.06 Software. Schedule 3.06 is a true, correct, and complete listing of all
items of Software (as defined below) owned by the Company. To the knowledge of
Seller, except as set forth in Schedule 3.06 attached hereto, there are no
material errors, material malfunctions, and/or material defects in the Software,
and there are no uses of the Software or any portion thereof by any third party,
except for those users who derive a use of the Software through their
interaction with the website. No rights or licenses, express or implied, have
been granted to any third parties under the Software or any portion thereof.
“Software” includes, but is not limited to, all of the Company’s computer
software (including object and source code, in machine readable and listing
form) and all documentation (including system and software documentation,
documentation made available to customers, and training materials), flowcharts,
source code notes, software tools, compilers, test routines, and other
information and materials, in whatever form, related thereto; and all revisions,
release levels, and versions thereof; provided, that “Software” does not include
any generally commercially available software that has been purchased by the
Company.

3.07 Proprietary Rights. Schedule 3.07(a) is a true, correct, and complete
listing of the Proprietary Rights (as defined below) owned by the Company, and
other documentation evidencing or giving rise to, and included in, the
Proprietary Rights, copies of which are set forth on Schedule 3.07(a) attached
hereto which the Company will own after the Share Exchange; provided, however,
the Seller will maintain certain Proprietary Rights as his own following the
Share Exchange as set forth on Schedule 3.07(b). The Proprietary Rights on
Schedule 3.07(a) are in full force and effect in all material respects and there
are no Liens, claims, proceedings, or causes of action which materially affects
the validity or enforceability of the Proprietary Rights. No rights or licenses,
express or implied, have been granted to any third parties under the Proprietary
Rights or any portion thereof, except as disclosed on Schedule 3.07(b). Buyer
agrees to the Seller’s continued future use of the Proprietary Rights disclosed
on Schedule 3.07(b) and agrees not to object to the Seller’s continued future
use of said Proprietary Rights. “Proprietary Rights” means all names, patents,
patent applications, inventions, marks, formulae (patented and unpatented),
symbols, trade names, trademarks, service marks

 

- 7 -



--------------------------------------------------------------------------------

and applications and registrations thereof, domain name registrations, websites,
copyrights, copyright applications and registrations, logos, franchises, process
instructions, permits, licenses and sublicenses (and agreements in respect
thereof or applications therefor), patent, trademark and copyright prosecution
histories, laboratory notebooks and all other proprietary rights, documents,
information and records including, but not limited to, all filings,
registrations or issuances of any of the foregoing with or by any federal,
state, local or foreign regulatory, administrative or governmental office or
offices, and all federal, state and common law rights protecting such in the
United States of America and throughout the world.

3.08 Non-Infringement. To Seller’s knowledge, the Software and the Proprietary
Rights do not, in whole or in part, infringe any copyright, trade secret, or
other similar proprietary right of any third party. To Seller’s knowledge:
(i) the Software and the Proprietary Rights do not infringe any patent of any
third party and (ii) there is no pending claim that the Software and the
Proprietary Rights infringe any patent of any third party. Except as set forth
on Schedule 3.08, to Seller’s knowledge, no rights or licenses are required from
third parties to exercise any rights with respect to the Software and the
Proprietary Rights.

3.09 Litigation and Disputes. Except as set forth on Schedule 3.09, there are no
material claims, actions, suits or proceedings pending or, to the knowledge of
Seller, threatened (or, to the knowledge of Seller, any governmental or
regulatory investigation pending or threatened) against the Company or any
Assets, properties or rights of the Company, before any court, arbitrator or
administrative, governmental or regulatory authority or body, domestic or
foreign. None of the Company or any of its Assets, properties or rights is
subject to any outstanding injunction, order, decree, ruling or charge.

3.10 Full Disclosure. Seller does not have any knowledge of any specific events,
transactions or other facts (other than general economic or industry conditions)
which, either individually or in the aggregate, would give rise to circumstances
or conditions that might have a material adverse effect on the Company, Buyer’s
ownership of the Company, or Buyer’s use of the Assets of the Company,
including, but not limited to, the Software or the Proprietary Rights.

3.11 Accuracy of Information. To Seller’s knowledge, Seller’s statements and the
documents contained in any schedules or other written documents executed and
delivered by or on behalf of Seller pursuant to terms of this Agreement are, or
will be when delivered, true, correct, and complete in all material respects,
and such schedules and other documents do not omit, or will not omit when
delivered, any material fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading. No
representation or warranty contained herein or made hereunder contains or will
contain any misstatement of a material fact, or omits or will omit to state a
material fact required to be stated herein or therein in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading. The schedules and such other documents
will be deemed to constitute representations and warranties of Seller under this
Agreement to the same extent as if set forth in this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

3.12 Location of Assets. Schedule 3.12 sets forth a complete and correct list of
all locations at which any of the Company’s Assets are situated, together with a
description of the Company’s Assets at such location.

3.13 Brokerage. No broker, finder or agent has acted directly or indirectly for
Seller in connection with this Agreement or with the transactions contemplated
hereby.

3.14 Bankruptcy. No proceedings, whether voluntary or involuntary, are pending
or threatened against Seller or the Company, nor is Seller or the Company
contemplating any such proceedings, under the bankruptcy laws and/or
receivership or similar laws of the United States of America or any state.

3.15 Satisfactory Relationships. Seller’s and the Company’s relationships with
customers, vendors, suppliers, employees, governmental authorities, and others
with whom Seller and the Company have dealings with regard to the Business are
satisfactory and have not, when taken as a whole, suffered any material adverse
deterioration since September 2, 2008. Seller and the Company each have no
knowledge of any proposed or contemplated termination or other changes in such
satisfactory relationships other than project completions in the ordinary course
of business. Seller and the Company are not required, in the ordinary course of
business, to provide any bonding or any other financial security arrangements in
connection with any transactions with any customers or suppliers. There are no
sole source suppliers of goods, equipment or services (other than the services
of its employees) used by Seller and the Company (other than public utilities)
with respect to which practical alternative sources of supply are unavailable.

3.16 Certificate of Incorporation and Bylaws; Corporate Minutes. True, accurate
and complete copies of the Certificate of Incorporation and Bylaws, if any, of
the Company, together with all amendments thereto, have been delivered to Buyer.
Seller has furnished to Buyer copies of the corporate record books of the
Company and the same are accurate and complete and reflect all resolutions
adopted and all actions taken, authorized or ratified by the stockholders and
directors of the Company.

3.17 Stock Ownership and Capitalization.

(a) The authorized capital stock of the Company will consist of 1,500 Shares of
common stock, no par value. As of the Closing Date, 1,500 Shares will be issued
and outstanding, all of which will be validly issued, fully paid and
non-assessable, and no Shares will be held in treasury by the Company. Shares of
such common stock will be owned of record and beneficially by Seller free and
clear of all liens, claims and encumbrances. All outstanding Shares will have
been issued and granted in compliance with (i) all applicable securities laws
and other applicable federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
rule, regulation, ruling or requirement issued, enacted, adopted, or otherwise
put into effect by or under the authority of any court, administrative agency,
commission, governmental or regulatory authority, domestic or foreign and
(ii) all requirements set forth in applicable contracts, agreements, and
instruments.

 

- 9 -



--------------------------------------------------------------------------------

(b) Except for the Company’s securities owned by Seller free and clear of all
Liens, as of the date of this Agreement, there are no equity securities,
partnership interests or similar ownership interests of any class of equity
security of the Company, or any security exchangeable or convertible into or
exercisable for such equity securities, partnership interests or similar
ownership interests, issued, reserved for issuance or outstanding. There are no
subscriptions, options, warrants, equity securities, partnership interests or
similar ownership interests, calls, rights (including preemptive rights),
commitments or agreements of any character to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, delivered or sold, or repurchase, redeem or otherwise acquire, or
cause the repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of the Company or
obligating the Company to grant, extend, accelerate the vesting of, or enter
into any such subscription, option, warrant, equity security, call, right,
commitment or agreement.

3.18 No Undisclosed Liabilities. Except as set forth on Schedule 3.18 hereto,
there are no material liabilities of the Company, whether accrued, contingent,
absolute, determined, determinable or otherwise, that would be required to be
reflected in financial statements prepared in accordance with GAAP, and to the
Company’s or Seller’s Knowledge, there is no existing condition, situation or
set of circumstances that could reasonably be expected to result in the
occurrence of any such liability.

3.19 Contracts. Except as set forth on Schedule 3.19 attached hereto, the
Company is not a party to or bound by any material lease, agreement, contract or
other commitment (collectively, the “Contracts”). Each Contract listed on
Schedule 3.19 is a valid and binding obligation of the Company and is in full
force and effect. The Company has performed all material obligations required to
be performed by it to date under the Contracts listed on Schedule 3.19.

3.20 Real Property. Except as set forth on Schedule 3.20 attached hereto, the
Company does not hold any interest in real property, including, but not limited
to, any interest as a fee owner or any interest as lessor, lessee, sublessor,
sublessee, assignor, assignee or guarantor or other surety.

3.21 Taxes. Except as set forth on Schedule 3.21 attached hereto, there are no
taxes on or measured by income or gross receipts or franchise, real and personal
property, employment, excise, sales and use or other taxes of any kind properly
attributable to the Company for periods up to and including the Closing, for
which Buyer could be held liable which have not been or will not be paid or
provided for by Seller.

3.22 Benefit Plans. Except as set forth on Schedule 3.22 attached hereto, there
are no plans of the Company in effect for pension, profit sharing, deferred
compensation, severance pay, bonuses, stock options, stock purchases, or any
other form of retirement or deferred benefit, or for any health, accident or
other welfare plan, as to which Buyer will become liable as a result of the
transactions contemplated hereby.

 

- 10 -



--------------------------------------------------------------------------------

3.23 Labor Matters. The individuals set forth on Schedule 3.23 are employees of
the Company.

3.24 Environmental Matters. There have been no private or governmental claims,
citations, complaints, notices of violation or letters made, issued to or
threatened against the Company by any governmental entity or private or other
party for the impairment or diminution of, or damage, injury or other adverse
effects to, the environment or public health.

3.25 Compliance with Laws. To Seller’s knowledge, the Company has not engaged
and is not engaging in any activity or practice, and has not omitted and is not
omitting to take any action, that violates or contravenes in any material
respect any material law, statute, ordinance, or regulation.

3.26 Investment Representations and Covenants.

(a) Seller understands that the Common Stock which shall comprise the Exchange
Price has not been and shall not be registered under the Securities Act of 1933,
as amended (the “1933 Act”), or any state securities laws on the grounds that
the issuance of the Common Stock is exempt from registration pursuant to
Section 4(2) of the 1933 Act and applicable state securities laws, and that the
reliance of Buyer on such exemptions is predicated in part on Seller’s
representations, warranties, covenants and acknowledgments set forth in this
Section. Seller acknowledges that: (A) Buyer has made no assurances that a
public market will continue to exist, (B) the Common Stock is a highly
speculative investment involving a high degree of risk, (C) he is able, without
impairing his financial condition, to hold the Common Stock for an indefinite
period of time and suffer the complete loss thereof, and (D) after one year from
the date of Closing, the lock up period on the Common Stock will expire.
Additionally, Seller: (A) acknowledges that the Common Stock issued to Seller at
the Closing must be held at least one (1) year after the Closing Date by Seller,
and (B) is aware that any routine sales of Common Stock made pursuant to Rule
144 under the 1933 Act may be made only in accordance with the terms and
conditions of that rule and that in such cases where the Rule 144 is not
applicable, compliance with some other registration exemption will be required.

(b) Seller represents and warrants that: (A) Seller is an “accredited investor”
or “sophisticated investor” as defined under the 1933 Act and state “Blue Sky”
laws, or that Seller has utilized, to the extent necessary to be deemed a
sophisticated investor under the 1933 Act and state “Blue Sky” laws, the
assistance of a professional advisor, (B) Seller, either alone or together with
the assistance of Seller’s own professional advisor, has such knowledge and
experience in financial and business matters such that Seller is capable of
evaluating the merits and risks of Seller’s investment in the Common Stock to be
acquired by Seller upon Closing, and (C) the Common Stock to be acquired by
Seller upon consummation of the transactions described in this Agreement will be

 

- 11 -



--------------------------------------------------------------------------------

acquired by Seller for Seller’s own account, not as a nominee or agent, and
without a view to resale or other distribution within the meaning of the 1933
Act and the rules and regulations thereunder, except as contemplated in this
Agreement, and that Seller will not distribute any of the Common Stock in
violation of the 1933 Act. All shares of the Common Stock shall bear a
restrictive legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

In addition, the Common Stock shall bear any legend required by the securities
or the applicable “Blue Sky” laws, as well as any other legend deemed necessary
and appropriate by Buyer or its counsel.

3.27 No Other Representation or Warranty. Neither Seller nor the Company makes
any representation or warranty as to any matter whatsoever except as expressly
set forth in this Article III and elsewhere in this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller all of the following, each of
which is material to and is being relied upon by Seller.

4.01 Organization and Standing. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware with full
power and authority to own its properties and assets and to conduct its business
as now conducted or proposed to be conducted.

4.02 Corporate Authority. Buyer has the full right, power, legal capacity, and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated by this Agreement in accordance with
the terms of this Agreement. Neither the execution, delivery, or performance of
this Agreement, nor the consummation of the transactions contemplated by this
Agreement will (i) violate, contravene, or conflict with (x) any provision of
the Certificate of Incorporation or Bylaws of Buyer, each as amended to date, or
(y) any material provision of any constitution, law, statute, rule, regulation,
injunction, judgment, order, decree,

 

- 12 -



--------------------------------------------------------------------------------

ruling, charge, or other restriction of any government, government agency,
court, or arbitrator to which Buyer is subject, (ii) violate, contravene,
conflict with, constitute a material breach or default (or with notice or lapse
of time, or both, constitute a breach or default) under, result in the
termination or suspension of, or result in the acceleration of the performance
required by, any of the terms, conditions, or provisions of any material note,
bond, mortgage, indenture, license, lease, agreement, commitment, or other
instrument or obligation to which Buyer is a party or to which Buyer or any of
the properties or assets of Buyer may be subject, bound, or affected, or
(iii) result in the creation or imposition of any Liens upon the common stock or
any of the assets of the Company, except as created pursuant to this Agreement.

4.03 Corporate Authorization. Buyer has taken all necessary corporate actions to
authorize and approve the execution, delivery, and performance of this Agreement
and the transactions contemplated by this Agreement (including approval by the
Board of Directors of Buyer). This Agreement constitutes the legal, valid, and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.

4.04 Required Consents. No approval, authorization, or consent of any
governmental body or authority and no approval, authorization, consent, or
waiver from any other party to any material note, bond, mortgage, indenture,
license, lease, agreement, commitment, or other instrument or obligation to
which Buyer is a party or to which Buyer or any of the respective material
properties or assets of Buyer, may be subject, bound, or affected, is required
for the lawful consummation by Buyer of the transactions contemplated by this
Agreement.

4.05 Title to Assets. Buyer has good, valid, complete, and indefeasible title to
all of the material assets used in its business as presently conducted. All such
assets are owned by Buyer free and clear of all Liens and not subject to any
material leases or licenses.

4.06 Proprietary Rights. Buyer’s Proprietary Rights that are material to the
operation of its business as presently conducted are in full force and effect in
all material respects and there are no Liens, claims, proceedings, or causes of
action which materially affect the validity or enforceability of such
Proprietary Rights.

4.07 Full Disclosure. Except as set forth on Schedule 4.07 attached hereto,
Buyer does not have any knowledge of, or plans to effect, any specific events,
transactions, or other facts (other than general economic or industry
conditions) which, either individually or in the aggregate, would give rise to
circumstances or conditions that might have a material adverse effect on Buyer.

4.08 Accuracy of Information. To Buyer’s knowledge, Buyer’s statements and the
documents contained in any schedules or other written documents executed and/or
delivered by or on behalf of Buyer pursuant to the terms of this Agreement are,
or will be when delivered, true, correct, and complete in all respects, and such
schedules and other documents do not omit, or will not omit when delivered, any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they

 

- 13 -



--------------------------------------------------------------------------------

were made, not misleading. No representation or warranty contained herein or
made hereunder contains or will contain any misstatement of a material fact, or
omits or will omit to state, a material fact required to be stated herein or
therein in order to make the statements contained herein or therein, in light of
the circumstances under which they were made, not misleading. The schedules and
such other documents will be deemed to constitute representations and warranties
of Buyer under this Agreement to the same extent as if set forth in this
Agreement.

4.09 Stock Ownership and Capitalization.

The authorized capital stock of Buyer consists of
                                 shares of common stock,          par value. As
of the Closing Date,                      shares of common stock are issued and
outstanding, all of which are validly issued, fully paid and non-assessable and
no shares of such common stock were held in treasury by Buyer. All outstanding
shares of Buyer common stock have been issued and granted in compliance with
(i) all applicable securities laws and other applicable federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, rule, regulation, ruling or requirement issued,
enacted, adopted, or otherwise put into effect by or under the authority of any
court, administrative agency, commission, governmental or regulatory authority,
domestic or foreign and (ii) all requirements set forth in applicable contracts,
agreements, and instruments.

4.10 No Undisclosed Liabilities. Other than those material liabilities of Buyer
which are reflected in Buyer’s filings with the Securities and Exchange
Commission (the “SEC”), Buyer does not have any material liabilities, whether
accrued, contingent, absolute, determined, determinable or otherwise, and, to
Buyer’s knowledge, there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in the occurrence of
any such liability.

4.11 Authorization of Buyer shares. The Buyer shares, when issued, sold and
delivered at Closing (both to Seller and the Escrow Agent), will (i) be duly
authorized, validly issued, fully paid and nonassessable, (ii) not be subject to
preemptive rights created by statute, Buyer’s certificate of incorporation or
bylaws or any agreement to which Buyer is a party or by which Buyer is bound and
(iii) be free of restrictions on transfer or liens, other than restrictions on
transfer under applicable state and federal securities laws or restrictions or
liens imposed thereon by the Escrow Agreement.

4.12 SEC Documents. Buyer has furnished or filed all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) required to be furnished or filed by Buyer with the SEC
since December 31, 2007. Each such SEC document did not at the time it was filed
(or amended or superseded as outlined above) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Each of the consolidated financial
statements of Buyer included in such SEC filings complied at the time it was
filed (and if amended or superseded as outlined above) as to form in all
material respects with applicable accounting requirements and the

 

- 14 -



--------------------------------------------------------------------------------

published rules and regulations of the SEC with respect thereto, has been
prepared in accordance with GAAP (except, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC or otherwise by applicable law) applied on
a consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by the rules and regulations of the SEC or otherwise by
applicable law) the consolidated financial position of Buyer and its
consolidated subsidiaries as of the date thereof and the consolidated results of
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

ARTICLE V

EMPLOYMENT CONTRACTS

5.01 Thomas Eli Conger II shall enter into an Employment Contract in the form as
set forth in Exhibit 5.01(a). Don Abraham, Andy Hines and Chris Carbone shall
each enter into an Employment Contract in the form as set forth in Exhibit
5.01(b).

ARTICLE VI

COVENANTS OF SELLER

Seller covenants to Buyer as follows:

6.01 Cooperation. From the date of this Agreement through the Closing Date or
earlier termination of this Agreement, Seller, the Company, its officers,
directors, stockholders, employees, accountants, attorneys, and agents will
cooperate fully with Buyer to facilitate the consummation of the transactions
contemplated by this Agreement.

6.02 Interim Operations. From the date of this Agreement through the Closing
Date or earlier termination of this Agreement, Seller and the Company will not
(i) sell, license, contract, commit, or otherwise encumber any of the Assets or
the Shares or (ii) directly or indirectly through representatives, approach,
engage in discussions with, provide information to, or enter into a transaction
with another party concerning the Assets or the Shares.

6.03 Required Consents. Seller and the Company will use its commercially
reasonable efforts to obtain all Required Consents prior to Closing.

6.04 LLC Subsidiary. Seller will cause Social Technologies, LLC to become a
subsidiary of the Company prior to Closing.

ARTICLE VII

COVENANTS OF BUYER

Buyer covenants to Seller as follows:

7.01 Cooperation. From the date of this Agreement through the Closing Date or
earlier termination of this Agreement, Buyer, its officers, directors,
stockholders, employees, accountants, attorneys, and agents will cooperate fully
with Seller and the Company to facilitate the consummation of the transactions
contemplated by this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

7.02 Interim Operations. From the date of this Agreement through the Closing
Date or earlier termination of this Agreement, Buyer will not (i) sell, license,
contract, commit, or otherwise encumber any of its assets or shares or
(ii) directly or indirectly through representatives, approach, engage in
discussions with, provide information to, or enter into a transaction with
another party concerning its assets or shares.

7.03 Required Consents. Buyer will use its commercially reasonable efforts to
obtain all Required Consents prior to Closing.

7.04 Continued Operations. Buyer will continue to operate the Business in a
manner consistent with past practices in all material respects under the
direction and leadership of Seller’s existing officers for at least three years
after the Closing Date and will not impose limitations, divert resources or
otherwise impede the Business in a manner that would frustrate the ability of
the Company’s employees to satisfy the requirements of Section 2.02 for the
release of the Escrowed Shares.

7.05 Continuation of Employee Benefit Plans. Buyer assumes responsibility for
providing employee benefits on and after the Closing Date. Buyer agrees to
maintain or to cause the Company to maintain until at least the one-year
anniversary of the Closing Date all employee benefit plans and benefits on a
basis no less favorable to employees of the Company than the plans and benefits
identified on Schedule 3.22, unless Seller, as Managing Director of the Social
Technologies Division of Buyer, approves less. Employees of the Company who
continue employment with Buyer after the Closing Date shall be given credit for
past service with the Company for purposes of participation and vesting under
any Buyer pension, 401(k), welfare or related plan and benefit accrual purposes
under any welfare plan offered by Buyer to such employees, including, without
limitation, any vacation and paid time off policy (with up to a maximum of
thirty-six (36) days for such vacation and paid time off). Buyer agrees to
provide stock option awards to employees of the Company in a manner consistent
with the Buyer’s policies for granting stock option awards to its employees.

7.06 Tax Treatment. Buyer acknowledges that both Buyer and Seller intend that
the Share Exchange be treated as a tax-free reorganization under
Section 368(a)(1)(B) of the Internal Revenue Code and Buyer agrees to (1) file
all tax returns in a manner consistent therewith, (2) not to take any position
contrary to such treatment in any tax return or other filing with any federal,
state, or local taxing authority, and (3) not to take any action inconsistent
with such treatment that would have the effect of disqualifying the Share
Exchange as a tax-free reorganization.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE VIII

MUTUAL COVENANTS OF SELLER AND BUYER

Seller and Buyer covenant with each other as follows:

8.01 Cooperation. From the date of this Agreement through the Closing Date or
earlier termination of this Agreement, Seller and each of Buyer’s and Company’s
officers, directors, stockholders, employees, accountants, attorneys, and agents
will cooperate fully with one another to facilitate the consummation of the
transactions contemplated by this Agreement.

8.02 Confidentiality. Seller and Buyer covenant with each other that all
information concerning the financial terms of this Agreement shall be kept
confidential by each party, its attorneys, accountants, and representatives. All
information furnished by any party in connection with this Agreement or the
transactions contemplated by this Agreement shall be kept confidential by each
of the other parties, and shall be used by it and its officers, attorneys,
accountants, and representatives only in connection with this Agreement and the
transactions contemplated by this Agreement, except to the extent that such
information (i) already is known to such other party when received,
(ii) thereafter becomes lawfully obtainable from other sources, (iii) is
required to be disclosed in any document filed with the SEC or any other agency
of any government, or (iv) is otherwise required to be disclosed pursuant to any
federal, state, county, municipal, or local law, rule, or regulation or by any
applicable judgment, order, or decree of any court or by any governmental body
or agency having jurisdiction in the premises after such other party has given
reasonable prior written notice to the other parties to this Agreement of the
pending disclosure of any such information. In the event that the transactions
contemplated by this Agreement shall fail to be consummated, each party shall
promptly cause all copies of documents or extracts of such documents containing
information and data as to another party hereto to be returned to such other
party.

8.03 Disclosure. Prior to the Closing Date, no party to this Agreement will
issue any press release or make any other public or private disclosures (other
than to its attorneys, accountants, and representatives) concerning this
transaction or the contents of this Agreement without the prior consent of the
other party. The content of any such release or disclosure shall be mutually
agreed upon among the parties. Following the Closing Date, neither any party nor
any stockholder of any party shall issue any press release or make any other
disclosure concerning this transaction or the contents of this Agreement without
the prior written consent of the other party.

8.04 Miscellaneous Agreements. Subject to the terms and conditions of this
Agreement, each party shall use its commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, appropriate, or desirable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
After the Closing Date, if Buyer considers or is advised that any further
assignment, conveyance or other documents are necessary or desirable to vest,
perfect, confirm or record in the Company title to any of the Assets or to aid
in the prosecution, defense or enforcement of any rights arising from the
transfer of the Shares to Buyer, the Company shall cause its authorized officer
to execute and deliver promptly to Buyer any and all assignments, powers of
attorney or other documents and do all things requested by Buyer to vest,
perfect or confirm title to the Assets in the Company and title to the Shares in
Buyer or to convey such other rights as provided herein or to otherwise carry
out the intent of this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

8.05 Employees. The Company shall not make any commitments to any of its
employees with respect to the continued employment of such employees by Buyer
after the Closing Date. Except as set forth in Sections 5.01 and 7.05, Buyer
does not by this Agreement or the transactions contemplated herein, make any
commitment or extend any offer to hire any employees of Seller. Buyer may, in
its sole discretion, engage the services of Seller’s current or former
employees, consultants or agents; provided, however, that if any of the
Company’s professional staff is not retained or is terminated without cause and
contrary to the recommendation of the Company’s current President, all of the
Escrowed Shares shall be released to Seller notwithstanding anything to the
contrary in Section 2.02.

8.06 Access. Seller understands that no aspect of the transactions contemplated
in this Agreement has been, prior to the date of this Agreement, or will be,
prior to the Closing Date, registered with or reviewed by the SEC under the 1933
Act, or with or by any state securities law administrator, and no federal or
state securities law administrator has approved any disclosure or other material
concerning Buyer or the Common Stock, or made any recommendation with respect
thereto. Seller has sufficient knowledge and experience in business and
financial matters that he is capable of evaluating the merits and risks of the
transactions contemplated herein, and Seller has investigated and will continue
to investigate the merits and risks of such transactions under the provisions of
this Agreement. Seller has been provided with the Annual Report on Form 10-K of
Buyer for the fiscal year ended December 31, 2007, the Proxy Statement relating
to the 2008 Annual Stockholders Meeting, and the subsequent reports filed by
Buyer with the SEC pursuant to the requirements of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and has had the opportunity to ask
questions of, and receive answers from, members of the management of Buyer.
Seller has and will continue to avail himself of his right to ask questions of
the management of Buyer relating to Buyer, the Common Stock and related matters,
and his right to obtain additional information necessary to verify the accuracy
of information provided to him and to continue to evaluate the merits and risks
of the transactions contemplated by this Agreement.

8.07 The Closing. The closing (the “Closing”) of the transactions contemplated
by this Agreement will take place at such place mutually agreeable to Buyer and
Seller, on or before November 1, 2008 (the “Closing Date”), or such other time
and place as Buyer and Seller may agree in writing. The obligations of the
parties to close or effect the transactions contemplated by this Agreement will
be subject to the satisfaction, unless duly waived, of the applicable conditions
set forth in this Agreement. The parties shall have the right to conduct the
Closing by the exchange through facsimile, electronic mail and overnight courier
of executed documents.

8.08 Closing and Other Costs. The Company shall pay the following Closing and
other costs: (a) preparation of all assignments and other instruments of
conveyance, assignment and transfer necessary to consummate the transactions
herein; (b) the cost of discharging any monetary liens; and (c) the cost of all
assessments, transfer taxes, stamp taxes and conveyance fees. Each party shall
pay its own legal and related expenses.

 

- 18 -



--------------------------------------------------------------------------------

8.09 Tax Returns. All tax returns of the Company for all tax periods ending on
or before the Closing Date, but due after the Closing Date, shall be prepared
and filed by Seller. All taxes payable with respect to such tax returns shall be
the responsibility of Seller and all refunds of taxes of Seller or the Company
relating to tax periods ending on before the Closing Date shall be the property
of Seller. Buyer shall provide Seller with such cooperation and information as
Seller reasonably may request in connection with the filing of any such tax
returns or claims for refunds of taxes.

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER AND BUYER

The respective obligations of each party to effect the transactions contemplated
by this Agreement will be subject to the fulfillment or waiver at or prior to
the Closing Date of the following conditions:

9.01 Litigation. The Company, Seller and Buyer shall not be subject to any
order, decree, or injunction of a court or agency of competent jurisdiction that
enjoins or prohibits the consummation of the transactions contemplated by this
Agreement.

9.02 Required Consents. Seller and the Company shall have obtained all of the
Required Consents and shall have delivered to Buyer a written copy of each
Required Consent prior to or at the Closing.

ARTICLE X

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

The obligations of Seller to effect the transactions contemplated in this
Agreement will be subject to fulfillment at or prior to the Closing Date of the
following conditions:

10.01 Representations and Warranties. The representations and warranties of
Buyer set forth in Article IV of this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date
(as though made on and as of the Closing Date) except (i) to the extent such
representations and warranties are by their expressed provisions made as of a
specified date and (ii) for the effect of transactions contemplated by this
Agreement.

10.02 Performance of Obligations. Buyer shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date.

10.03 Officer’s Certificate. Buyer shall have furnished to Seller a certificate
dated the Closing Date, signed on behalf of Buyer by its Chief Executive Officer
to the effect that, to his knowledge and belief, the conditions set forth in
Sections 10.01 and 10.02 have been satisfied.

 

- 19 -



--------------------------------------------------------------------------------

10.04 Material Adverse Change. There shall not have been any material adverse
change in the condition of Buyer since the execution and delivery of this
Agreement by Seller.

10.05 Documents. Seller shall have received, in form and substance satisfactory
to it, the documents specified in Article XIII of this Agreement and the
authorization set forth in Section 3.03.

ARTICLE XI

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

The obligations of Buyer to effect the transactions contemplated in this
Agreement will be subject to fulfillment at or prior to the Closing Date of the
following conditions:

11.01 Representations and Warranties. The representations and warranties of
Seller set forth in Article III of this Agreement shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date (as though made on and as of the Closing Date) except (i) to the extent
such representations and warranties are by their expressed provisions made as of
a specified date and (ii) for the effect of transactions contemplated by this
Agreement.

11.02 Performance of Obligations. Seller and the Company shall have performed in
all material respects all obligations required to be performed by them under
this Agreement at or prior to the Closing Date and Buyer shall have received a
fairness opinion supporting the valuation of the acquisition.

11.03 Officer’s Certificate. The Company shall have furnished to Buyer a
certificate dated the Closing Date, signed on behalf of the Company by its
President to the effect that, to his knowledge and belief, the conditions set
forth in Sections 11.01 and 11.02 have been satisfied.

11.04 Material Adverse Change. There shall not have been any material adverse
change in the condition of the Company since the execution and delivery of this
Agreement by Buyer.

11.05 Documents. Buyer shall have received, in form and substance satisfactory
to it, the documents specified in Article XII of this Agreement and the
authorization set forth in Section 4.03.

ARTICLE XII

DOCUMENTS TO BE DELIVERED AT THE CLOSING BY SELLER

Seller will deliver to Buyer the following documents at the Closing:

12.01 Required Consents. All Required Consents.

 

- 20 -



--------------------------------------------------------------------------------

12.02 Officer’s Certificate. The certificate referred to in Section 11.03 of
this Agreement.

12.03 Certificate of Secretarial Officer. The certificate of the Secretary of
the Company, dated the Closing Date, with respect to the incumbency of the
Company’s officers and their signatures, and good standing, and the resolutions
of the Company’s board of directors and stockholder, as applicable, authorizing
the execution, delivery and performance of this Agreement and all other
agreements, documents and instruments relating hereto and the consummation of
the transactions contemplated in this Agreement, which certification shall
recite that such resolutions have not been subsequently amended, modified or
rescinded and are in full force and effect.

12.04 Company Documents; Books and Records. (a) The certificate of incorporation
or charter of the Company, as amended, certified as of a recent date by the
Secretary of State of Delaware and a copy of the bylaws of the Company, as
amended, certified as of the Closing Date by the Secretary of the Company; (b) a
certificate of status, good standing or existence with respect to the Company
from the Secretary of State of the State of Delaware, dated as of a recent date;
and (c) the Company’s stock books, ledgers, minute books, and corporate seal,
and copies of all books and records relating to the Assets, including, but not
limited to, purchasing and sales records, engineering records, accounting
records, computer programs, customer and vendor lists and records, and such
other records as Buyer may reasonably require in its use of the Assets
subsequent to the Closing.

12.05 Share Certificate; Stock Power. The share certificate evidencing the
ownership of all of the Shares, duly endorsed or accompanied by the executed
stock power conveying to Buyer all right, title and interest in and to the
shares being sold hereunder.

12.06 Escrow and Lock-up Agreement. At the Closing, Seller shall execute and
deliver to Buyer and the Escrow Agent, the Escrow and Lock-up Agreement in the
form attached hereto as Exhibit 12.06 (the “Escrow Agreement”).

12.07 Resignations. The written resignations of all directors of the Company.

12.08 Other Documents. Such other documents as are reasonably requested by Buyer
and its counsel or required to be delivered pursuant to this Agreement.

ARTICLE XIII

DOCUMENTS TO BE DELIVERED AT THE CLOSING BY BUYER

Buyer will deliver to Seller the following documents at the Closing:

13.01 Officer’s Certificate. The certificate referred to in Section 10.03 of
this Agreement.

13.02 Certificate of Secretarial Officer. The certificate of the Secretary of
Buyer, dated the Closing Date, with respect to the incumbency of corporate
officers and

 

- 21 -



--------------------------------------------------------------------------------

their signatures, corporate good standing, and the resolutions of Buyer’s board
of directors authorizing the execution, delivery and performance of this
Agreement and all other agreements, documents and instruments relating hereto
and the consummation of the transactions contemplated by this Agreement.

13.03 Payment. Buyer shall deliver the Exchange Price to Seller and the Escrow
Agent as provided in Section 2.01.

13.04 Escrow and Lock-up Agreement. At the Closing, Buyer shall execute and
deliver to Seller and the Escrow Agent the Escrow Agreement.

13.05 Other Documents. Such other documents as are reasonably requested by
Seller and its counsel or required to be delivered pursuant to this Agreement.

ARTICLE XIV

TERMINATION AND ABANDONMENT

14.01 Events of Termination Prior to Closing. This Agreement may be terminated,
at any time before the Closing: (i) by mutual consent of Seller and Buyer;
(ii) by Seller if any of the conditions precedent found in Articles IX or X of
this Agreement have not been met and have not been waived in writing by Seller
by Closing; (iii) by Buyer if any of the conditions precedent found in Articles
IX or XI of this Agreement have not been met and have not been waived in writing
by Buyer by Closing; (iv) by Seller if there is a breach of or failure by Buyer
to perform in any material respect any of the representations, warranties,
commitments, covenants, or conditions under this Agreement, which breach or
failure is not cured within fifteen (15) days after written notice thereof is
given to Buyer; and (v) by Buyer if there is a breach of or failure by Seller to
perform in any material respect any of the representations, warranties,
commitments, covenants, or conditions under this Agreement, which breach or
failure is not cured within fifteen (15) days after written notice thereof is
given to Seller. In the event of the termination of this Agreement by either
party as above provided in this Section 14.01, written notice will forthwith be
given to the other party, which notice will clearly specify the reason of such
party for terminating this Agreement.

14.02 Survival. The provisions in Sections 8.02, 14.02, and 16.03 of this
Agreement will survive the termination of this Agreement pursuant to
Section 14.01.

ARTICLE XV

INDEMNIFICATION

15.01 Survival. All representations, warranties, covenants, and agreements of
each of the parties set forth in this Agreement or in any other document or
instrument delivered by any of the parties pursuant to this Agreement will
survive the Closing and will remain operative and in full force and effect
during the one-year period following the Closing Date, regardless of any
investigations at any time made by or on behalf of any party and will not be
deemed merged in any document or instrument executed or delivered at or after
the Closing. No indemnifying party will have liability with respect to any claim
under Sections 15.02 or 15.03 unless the indemnified party notifies the

 

- 22 -



--------------------------------------------------------------------------------

indemnifying party of such claim on or before the first anniversary of the
Closing Date; provided, however, that any claim related to fraudulent breaches
of the representations and warranties may be made at any time without
limitation.

15.02 Indemnification by Seller. From and after the Closing, Seller will
indemnify, defend, and hold harmless Buyer from, against, and with respect to
any claim, liability, obligation, loss, damage, assessment, judgment, cost, and
expense (including, without limitation, reasonable attorneys’ and accountants’
fees and costs and expenses reasonably incurred in investigating, preparing,
defending against, or prosecuting any litigation or claim, action, suit,
proceeding, or demand) (collectively, the “Loss”), of any kind or character
arising out of or in any manner incident, relating, or attributable to,
(i) subject to Section 16.10, the inaccuracy of any representation or breach of
any warranty of Seller contained in this Agreement or in any certificate,
instrument, or other document or agreement executed by Seller in connection with
this Agreement or otherwise made or given in writing in connection with this
Agreement, (ii) any failure by Seller to perform or observe any covenant,
agreement, or condition to be performed or observed by it under this Agreement
or under any certificate, instrument, or other document or agreement executed by
it in connection with this Agreement, (iii) claims relating to the enforcement
of Buyer’s rights under this Agreement, and (iv) any liabilities, obligations,
debts, contracts, or other commitments of any kind or nature whatsoever, whether
known or unknown and whether accrued, fixed, absolute, conditional, determined,
determinable, or otherwise, of Seller existing on the Closing Date or arising
out of, or resulting from, any transaction entered into, or any state of facts
existing, prior to or at the Closing Date which are imposed on Buyer (and after
Closing, the Company) as result of this Transaction; provided, however, that
cancellation of the Escrowed Shares shall be the sole source of payment of any
indemnified Loss and the aggregate amount of all such indemnified Losses shall
not exceed 10% of the Exchange Price.

15.03 Indemnification by Buyer. From and after the Closing, Buyer will
indemnify, defend, and hold harmless Seller from, against, and with respect to
any Loss of any kind or character arising out of or in any manner incident,
relating, or attributable to (i) the inaccuracy of any representation or breach
of any warranty of Buyer contained in this Agreement or in any certificate,
instrument, or other document or agreement executed by Buyer in connection with
this Agreement or otherwise made or given in writing in connection with this
Agreement, (ii) any failure by Buyer to perform or observe any covenant,
agreement, or condition to be performed or observed by it under this Agreement
or under any certificate, instrument, or other document or agreement executed by
it in connection with this Agreement, and (iii) claims relating to the
enforcement of Seller’s rights under this Agreement.

15.04 Indemnification Limitations. The rights of Buyer to indemnification under
Section 15.02 of this Agreement shall be subject to the limitation that Buyer
shall not be entitled to indemnification with respect to a claim or claims
against the Seller until the aggregate of Losses with respect to all such claims
exceeds $150,000, in which event the indemnity provided for in Section 15.02
shall be effective with respect to the amount of such damages in excess of
$150,000. This limitation shall not apply to the indemnification liabilities
with respect to claims based on fraud, intentional misrepresentation, or
criminal acts.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS

16.01 Arbitration Procedure. Except for remedies for injunctive relief as
provided in Section 16.02, all disputes arising under this Agreement shall be
submitted to and settled by arbitration. Arbitration shall be by one
(1) arbitrator selected in accordance with the rules of the American Arbitration
Association (“AAA”). The hearing before the arbitrator shall be held in
Hillsborough County, Florida and shall be conducted in accordance with the rules
existing at the date thereof of the AAA, to the extent not inconsistent with
this Agreement. The decision of the arbitrator shall be final and binding as to
any matters submitted to them under this Agreement. All costs and expense
incurred in connection with any such arbitration proceeding and those incurred
in any civil action to enforce the same shall be borne by the party against
which the decision is rendered.

16.02 Injunctive Relief. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that Buyer and Seller shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement in the U.S. District Court
for the Middle District of Florida and the Circuit Courts in and for
Hillsborough County, Florida, this being in addition to any other remedy,
subject to Section 16.01, to which they are entitled at law or in equity.

16.03 Expenses. Except as otherwise expressly provided in this Agreement, Buyer
and the Company will bear their own respective expenses, including, without
limitation, counsel and accountants’ fees, in connection with the preparation
and negotiation of, and transactions contemplated under, this Agreement.

16.04 Notices. Any notice or other communication which is required or permitted
under this Agreement shall be in writing and shall be deemed to have been given,
delivered, or made, as the case may be (notwithstanding lack of actual receipt
by the addressee) (i) on the date sent if delivered personally or by cable,
telecopy, telegram, e-mail, telex, or facsimile (which is confirmed) or
(ii) three (3) business days after having been deposited in the United States
mail, certified or registered, return receipt requested, sufficient postage
affixed and prepaid, or (iii) one (1) business day after having been deposited
with a nationally recognized overnight courier service (such as by way of
example, but not limitation, U.S. Express Mail, Federal Express, or Airborne),
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

If to Seller or Company:     Thomas Eli Conger II     Social Technologies Group,
Inc.     1776 Massachusetts Avenue, N.W.     Suite 815     Washington, D.C.
20036-1907     Telephone: (202) 223-2801     Fax: (202) 223-2802

 

- 24 -



--------------------------------------------------------------------------------

with a copy to:     Squire, Sanders & Dempsey, L.L.P.     8000 Towers Crescent
Drive, 14th Floor     Vienna, Virginia 22182-2700     Attn: Abby E. Brown, Esq.
    Telephone: (703) 720-7894     Fax: (703) 720-7801 If to Buyer:     UTEK
Corporation     2109 East Palm Ave     Tampa, Florida 33605     Attn: Sam I.
Reiber, Esq.     Telephone: (813) 754-4330     Fax: (813) 754-2383
with a copy to:     Shumaker, Loop & Kendrick, LLP     Bank of America Plaza    
101 East Kennedy Boulevard     Suite 2800     Tampa, Florida     Attn: Gregory
C. Yadley     Facsimile: (813) 229-1660

16.05 Applicable Law. This Agreement shall be governed in its construction,
interpretation, and performance by the laws of the State of Florida, without
reference to law pertaining to conflict of laws. In the event of any litigation
or arbitration arising out of or relating to this Agreement, the prevailing
party shall be entitled to recover all costs and reasonable attorneys’ fees
incurred, including, without limitation, costs and fees incurred in any
investigations, trials, bankruptcies, and appeals.

16.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all such counterparts together shall constitute one and the same instrument.

16.07 Assignment. This Agreement shall not be assignable by any party without
the prior written consent of the other parties hereto; provided, however, that
the rights and obligations of Buyer under this Agreement (i) shall pass to any
successor corporation which assumes its business and affairs by merger,
consolidation or by acquisition of substantially all its assets or substantially
all its stock, subject to Section 2.02(v), and (ii) may be assigned to any
affiliate of Buyer, without any such prior written consent by any other party
hereto.

16.08 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the corporate parties to this Agreement and their respective legal
representatives, successors, and permitted assigns, and the individual parties
to this Agreement and their respective heirs, personal representatives, and
permitted assigns.

 

- 25 -



--------------------------------------------------------------------------------

16.09 Construction. This Agreement shall not be construed more strictly against
any party regardless of who is responsible for its drafting. Unless the context
of this Agreement otherwise clearly requires, references to the plural include
the singular and the singular include the plural. Wherever the context so
requires, the masculine shall refer to the feminine, the feminine shall refer to
the masculine, the masculine or the feminine shall refer to the neuter, and the
neuter shall refer to the masculine or the feminine. The captions of this
Agreement are for convenience and ease of reference only and in no way define,
describe, extend, or limit the scope or intent of this Agreement or the intent
of any of its provisions.

16.10 Knowledge Limitation. Wherever any representation, warranty, or other
statement made in this Agreement is qualified as to the knowledge of Seller or
the Company, such qualification shall mean the actual knowledge of Seller.
Wherever any representation, warranty, or other statement made in this Agreement
is qualified as to the knowledge of Buyer, such qualification shall mean the
actual knowledge of Carole Wright.

16.11 Severability. The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision of this Agreement. Any invalid or
unenforceable provisions shall be deemed severable to the extent of any such
invalidity or unenforceability.

16.12 Waiver. Any party may, by written notice to another party, (i) agree to
extend the time for the performance of any of the obligations or other actions
of the other party under this Agreement, (ii) waive any inaccuracies in the
representations or warranties of the other party contained in this Agreement or
in any document delivered pursuant to this Agreement, (iii) waive compliance
with any of the conditions or covenants of the other party contained in this
Agreement, or (iv) waive or modify performance of any of the obligations of the
other party under this Agreement. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of a party, shall be deemed to constitute a waiver
by such party of compliance with any of the representations, warranties,
covenants, conditions, or agreements contained in this Agreement. No failure or
delay on the part of a party in exercising any right or remedy with respect to a
breach of this Agreement by another party shall operate as a waiver thereof or
of any prior or subsequent breach of this Agreement by the breaching party, nor
shall the exercise of any such right or remedy preclude any other or future
exercise thereof or exercise of any other right or remedy in connection with
this Agreement.

16.13 Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between the parties. There are no representations, warranties, undertakings or
agreements between the parties with respect to the subject matter of this
Agreement except as set forth herein.

{Signature page follows}

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Buyer and the Company have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

 

“BUYER” UTEK CORPORATION By:  

/S/ Clifford M. Gross

  Clifford M. Gross, Ph.D., Chief Executive Officer “SELLER” THOMAS ELI CONGER
II

/S/ Thomas Eli Conger II

“COMPANY” SOCIAL TECHNOLOGIES GROUP, INC. By:  

/S/ Thomas Eli Conger II

  Thomas Eli Conger II

 

- 27 -